        Case 1:21-cr-00037-TNM Document 23 Filed 04/10/21 Page 1 of 4




                     UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,

                                                 Hon. Trevor N. McFadden

      v.                                         Criminal No. 21-00037-TNM

TIMOTHY LOUIS HALE-CUSANELLI,

             Defendant.



                  DEFENDANT’S MOTION FOR
        PREPARATION OF CRIMINAL HISTORY CALCULATION

      Comes now Defendant, Timothy Hale-Cusanelli, by and through counsel,

and respectfully requests this Honorable Court to order that the probation office

prepare a criminal history calculation for Mr. Hale-Cusanelli.

      In support of this motion, Defendant has a criminal history which could

impact the sentencing consequences in this case. A criminal history calculation

would help aid the parties in determining what the effect of any conviction would

be.

      WHEREFORE, for the above-stated reasons, the Defendant respectfully

moves this Honorable Court to refer this matter to the probation office for

preparation of a criminal history calculation.




                                          1
      Case 1:21-cr-00037-TNM Document 23 Filed 04/10/21 Page 2 of 4




                                 Respectfully submitted,


DATED: April 10, 2021
                                   /s/
                                 Jonathan Zucker, Esq.
                                 #384629
                                 37 Florida Ave, NE Suite 200
                                 Washington, DC 20002
                                 jonathanzuckerlaw@gmail.com
                                 202-624-0784




                                   2
        Case 1:21-cr-00037-TNM Document 23 Filed 04/10/21 Page 3 of 4




                           CERTIFICATE OF SERVICE

        I certify that on this 10th day of April, 2021 I caused the foregoing to be
filed with the court using the CM/ECF system that will send notification of such
filing to the following registered users:

      James Nelson
      Assistant United States Attorney
      555 4th St., NW
      Washington, DC 20001
      James.nelson@usdoj.gov



                                              ____/s/____________________
                                              Jonathan Zucker




                                          3
          Case 1:21-cr-00037-TNM Document 23 Filed 04/10/21 Page 4 of 4




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,

                                              Hon. Trevor N. McFadden
      v.
                                              Criminal No. 21-00037-TNM
TIMOTHY LOUIS HALE-CUSANELLI,

              Defendant.



             ORDER FOR PRE-PLEA CRIMINAL HISTORY AND
                     GUIDELINES CALCULATION

      Upon consideration of Mr. Hale-Cusanelli’s Motion for Criminal History

Calculation, it is this ___ day of _______ 2021 hereby

      ORDERED that Mr. Hale-Cusanelli’s Motion is GRANTED; and it is

further

      ORDERED that the United States Probation Office for the District of

Columbia shall prepare the Criminal History calculation within forty-five (45) days

of the date of this order.

                                      ____________________________________
                                      Judge Trevor N. McFadden
Copies to:
James Nelson
Assistant United States Attorney            Jonathan Zucker
555 4th St., NW                             37 Florida Ave., NE, Suite 200
Washington, DC 20001                        Washington, DC 20002
James.nelson@usdoj.gov                      Counsel for Defendant



                                        4
